—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered July 14, 1997, convicting him of manslaughter in the first degree, criminal possession of a weapon in the third degree, and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the evidence was legally insufficient to prove his guilt beyond a reasonable doubt and to disprove his defense of justification were not preserved for appellate review by his motion for a trial order of dismissal (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20-21; People v Vella, 247 AD2d 642; People v Joseph, 243 AD2d 728; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt and to disprove his justification defense beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.